Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
5.	Claims status: Claims 1-7 are elected. Claims 8-10 are not elected. 




Claim Rejection- 35 USC § 103 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shayovitch (Pub No. 20160240018) and further in view of Brey (Pub No. 20130041524). 
Regarding claim 1, Shayovitch discloses a combination of coal transport vehicles (Fig. 1) comprises: a loader or loading device or machine with a control box (Fig. 1: Trailer-11 and control box-Telematics unit-16), the control box having a tag reader/writer (Fig. 3: Short range transceiver-18), GPS receiver (Fig. 1: Telematics unit-16 having GPS to communication with GPS satellite-25) & (Para. 25), setting for method of extraction, loader identification (Para. 4: ID of the trailer); and a coal loadable truck (Fig. 1: trailer-11), the truck comprising: a vehicle chassis and drive train (Para. 33 & Fig. 1: Truck-12); a bed for receiving and hauling coal (Fig. 1: Truck bed can receive and carry coal) and a read/writable electronic tags mounted externally on the bed of the truck, tag being readable and writable from a distance remotely (Para. 27: active RFID tag 13 associated therewith the trailer 11. RFID readable and writable remotely). 
Shayovitch is silent regarding a plurality of read/writable electronic tags mounted externally on the bed of the truck, each tag being readable and writable from a distance remotely, the plurality of tags being mounted in a defined pattern about the bed, wherein the defined pattern forms an array along each left and right side of the bed and a rear end of the bed.
Remote readable/ writable RFID tags mount on a truck), the plurality of tags being mounted in a defined pattern about the bed (Fig. 1 & 3: RFID having a pattern on the truck), wherein the defined pattern forms an array along each left and right side of the bed and a rear end of the bed (Fig. 1 & 3. It is obvious that RFID can be arranged in pattern left and right side of the bed and a rear end based on design  choice) & (Para. 9 & 26: “…Those of ordinary skill in the art will recognize that by locating several RFID tag readers 114 throughout a cargo bay 306 it is therefore possible to locate a parcel or object by the signal strength emitted from the RFID tag or triangulation of its location using multiple RFID tag readers 114…”).  
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the smart truck RFID system of Brey’s disclosure with the loading collection truck tracking system, as taught by Shayovitch. Doing so would have resulted in effectively monitoring and tracking a transportation truck while tracking them wirelessly by using RFID system.
Regarding claim 2, Shayovitch discloses the rear of the bed has at least one tag (Fig. 1: Tag-13).
Regarding claim 3, Shayovitch is silent regarding each left side and each right side have two or more tags.
Brey discloses each left side and each right side have two or more tags (Fig. 3: Each side having two or more tags-114).
At the time of filling, it would have been obvious to use multiple RFID tag to read/ write necessary information wirelessly. 
Regarding claim 4, Shayovitch discloses the loader or loading device or machine with a tag reader/writer is one of a bucket loader, a lift conveyor or shovel loader or any other loader (Fig. 1: Truck loading trailer with RFID-13).  
Regarding claim 5, Shayovitch discloses the tag antenna is mounted externally on a forward side of the coal loader (Fig. 1 & 3: Transceiver).
Regarding claim 6, Shayovitch discloses the read/writable tags on the bed are battery assisted (Para. 19: Battery powered RFID).
Regarding claim 7, Shayovitch discloses wherein the tag writer can input data to the read/writable tags from a distance of several feet (Para. 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/            Primary Examiner, Art Unit 2648